Citation Nr: 0410362	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the July 31, 1946, rating decision that reduced the 
combined 50 percent prestabilization rating of bilateral 
penetrating wounds of the thighs to 10 percent for the left thigh 
was based on clear and unmistakable error.

2.   Whether the July 31, 1946, rating decision that reduced the 
combined 50 percent prestabilization rating of bilateral 
penetrating wounds of the thighs to 10 percent for the right thigh 
was based on clear and unmistakable error.

3.  Entitlement to secondary service connection for peripheral 
vascular disease.

4.  Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thigh, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for residuals of a shell 
fragment wound of the right thigh, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active Army service from May 1943 to December 1945 
and active duty with the Navy or Navy Reserve in January 1952, 
from January 1955 to January 1961, and from March 1963 to March 
1966.

This appeal is from December 1995 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) New York, New 
York, and St. Petersburg, Florida, Regional Offices (RO), 
respectively.  The St. Petersburg, RO is now the veteran's VA 
agency of original jurisdiction for the matters at issue in this 
appeal.

In this decision, the claim that the July 31, 1946, rating 
decision that reduced the combined 50 percent pre-stabilization 
rating of bilateral penetrating wounds of the thighs to 10 percent 
for the left thigh was based on clear and unmistakable error is 
GRANTED.  The claim that the July 31, 1946, rating decision that 
reduced the combined 50 percent pre-stabilization rating of 
bilateral penetrating wounds of the thighs to 10 percent for the 
right thigh was based on clear and unmistakable error is DENIED.  
All other claims at issue in this appeal are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

In a statement of February 3, 2002, appellant's representative, 
Disabled American Veterans (DAV), raised a claim for service 
connection for a back condition.  DAV requests the Board of 
Veterans' Appeals (BVA or Board) to remand the matter of service 
connection for a back condition as inextricably intertwined and to 
grant the claims on appeal, citing "inextricably intertwined," 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board does not 
find the issue inextricably intertwined.  Determination of the 
claim will rely on different facts than do the claims at issue in 
this appeal.  Neither positive nor negative results in deciding 
the claim could affect any result in the instant claims such that 
a decision on any claim now on appeal could be deemed not final 
until the back claim is resolved.  Additionally, the veteran 
provided testimony to the effect that his service-connected post-
traumatic stress disorder (PTSD) had increased in disability.  

There is no initial rating decision on the back or PTSD claims 
over which the Board can exercise jurisdiction.  While it is true 
that VA must adjudicate all issues before it, the Board cannot 
adjudicate claims in the first instance.  It can only review and 
decide claims on appeal from adjudications of the agency of 
original jurisdiction.  See Bently v. Derwinski, 1 Vet. App. 28 
(1990), appeal dismissed for failure to prosecute, No. 91-7020 
(Fed. Cir. Feb. 22, 1991); see also VAOPGCPREC 16-92  10.  The 
matters of claims for service connection for a back disorder and 
an increased rating for PTSD are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran sustained penetrating shell fragment wounds of the 
left and right thighs in combat during World War II.

2.  VA initially awarded a temporary combined 50 percent 
disability rating in December 1945 pending reevaluation in six 
months, pursuant to the 1933 VA Schedule for Rating Disabilities, 
Extension 6.

3.  VA promulgated the 1945 VA schedule for rating disabilities 
effective April 1, 1946, for application to all ratings with 
prospective effect.  

4.  VA re-rated the veteran's shell fragment wounds on July 
31,1946, based on service medical records and a VA examination of 
July 1946, applying the 1933 Schedule for Rating Disabilities, 
Diagnostic Code 0321.

5.  VA notified the veteran of the July 1946 rating decision and 
of his appellate rights by letter of August 7, 1946.

6.  The veteran did not appeal from the July 1946 rating decision.

7.  The shell fragment wound of the left thigh was a moderately 
severe muscle injury under the 1945 Schedule for Rating 
Disabilities.

8.  Application of the wrong law in July 1946 clearly and 
unmistakably resulted in misrating the veteran's left thigh 
injury.

9.  The right thigh injury was rated consistently with the 
evidence of record in July 1946 and the laws and regulations then 
applicable.  


CONCLUSIONS OF LAW

1.  Application of the 1933 VA Schedule for Rating Disabilities in 
July 1946 was a clear and unmistakable error of law.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003); Public Law 73-2. 
(Mar. 20, 1933, as amended); VA Schedule for Rating Disabilities, 
1945 Edition, p. iii (GPO 1945).

2.  Failure of the July 31, 1946, rating decision to apply the 
legal definition of a moderately severe muscle injury to the 
veteran's left thigh shell fragment wound of the left hamstring 
group and rating the left thigh as a superficial scar under the 
1933 Schedule for Rating Disabilities were clear and unmistakable 
errors resulting in an improper reduction of the disability rating 
that must be amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2003); Public Law 73-2 (Mar. 20, 1933, as amended); 
VA, Schedule for Rating Disabilities,  2, 17, Diagnostic Code 
5313 (GPO 1945).

3.  The July 31, 1946, RO decision reducing the disability rating 
of scar of the shell fragment wound of the right thigh did not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003); Public Law 73-2 (Mar. 20, 
1933, as amended); VA, Schedule for Rating Disabilities,  2, 17, 
Diagnostic Code 5313 (GPO 1945).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there was clear and unmistakable error 
(CUE) of law in the July 1946 rating decision that reduced his 
disability compensation from a combined 50 percent for shell 
fragment wounds of both thighs to separate 10 percent ratings (a 
combined rating of 20 percent) for scars of both thighs.  He 
asserts that the evidence of record at the time of the rating 
decision clearly and unmistakably showed he had muscle injuries 
and that rules on rating muscle injuries in the VA schedule for 
rating disabilities mandated that his injuries were moderately 
severe.  He asserts that failure to rate his injuries as 
moderately severe muscle injuries was a clear and unmistakable 
error of law resulting in underrating his injuries.  In short, the 
Board agrees as to the shell fragment wound of the left thigh and 
disagrees as to the shell fragment wound of the right thigh.

As an initial matter, discussed further below, the July 1946 
rating decision that the veteran charges was based upon CUE is 
final, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).  It is thus amenable to collateral attack for 
CUE in a final rating decision.  See 38 C.F.R. § 3.105(a) (2003).  
In February 1985, the Board denied an increased rating for the 
veteran's residuals of shell fragment wounds.  This Board decision 
did not subsume the July 1946 rating decision.  A later BVA 
decision will delay subsuming an RO decision only where the Board 
decided the same issue as the RO and where the RO decision and BVA 
review were based on the same factual basis.  Brown v. West, 203 
F.3d 1378, 1381-82 (Fed. Cir. 2001).  In 1985, the Board 
considered whether the veteran was then entitled to an increased 
rating based primarily current medical evidence.  The Board did 
not consider the legal basis on which the veteran now attacks the 
July 1946 rating decision, and thus, the 1985 Board decision did 
not subsume the July 1946 rating decision.

"The decision of a duly constituted rating agency . . . will be 
final and binding . . . as to conclusions based on evidence on 
file at that time . . . ."  38 C.F.R. § 3.104(a) (2003).  The July 
1946 rating decisions became final when the veteran did not 
initiate an appeal during the year following the notice to him of 
the rating decision.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  
An RO decision that has become final generally may not be reversed 
or amended in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 
2002) (codifying VA regulation 38 C.F.R. § 3.105(a) (2003)).

Previous determinations which are final and binding, including 
decisions of service connection, . . ., will be accepted as 
correct in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.

38 C.F.R. § 3.105(a) (2003).

[The] Court [of Appeals for Veterans Claims] propounded a three-
pronged test to determine whether CUE is present in a prior 
determination: (1) "[e]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to how 
the facts were weighed or evaluated."  Id. at 313.  Moreover, a 
CUE claim must identify the alleged error(s) with "some degree of 
specificity".  Crippen v. Brown, 9 Vet. App. 412, 420 (1996); see 
also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there 
must be some degree of specificity as to what the alleged error is 
and . . . persuasive reasons must be given as to why the result 
would have been manifestly different" had the error not been 
made).

The crux of the veteran's argument is that the CUE in his case was 
that "the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Damrel, 6 Vet. App. at 245.

Historically, the veteran sustained penetrating shell fragment 
wounds (SFW) of both thighs near the gluteal fold in April 1945 
while on Okinawa.  He was evacuated to a field hospital, where his 
wounds required debridement and removal of shell fragments.  He 
received chemotherapy penicillin.  He was then evacuated to a 
Naval Hospital, then to an Army General Hospital.  The wounds 
remained open for nearly two weeks before secondary closure.  X-
ray study in August 1945 reportedly showed no retained foreign 
bodies in either thigh.  While hospitalized he complained of pain 
in the left thigh and leg, aggravated by standing and walking.  
After two months in the Army hospital, he was discharged to a 
replacement    battalion.  He was assigned guard duty, which 
aggravated the pain and weakness of his left thigh and leg.  He 
was reassigned to another Army general hospital, where he received 
outpatient treatment for his wounds and was again assigned 
strenuous duty, which caused severe pain in the left leg.  He was 
readmitted to the hospital.  Review of his condition in August 
revealed long, well-healed scars on both thighs.  There was loss 
of the left gluteal fold and change of the shape of the left 
buttock was noted.  There was no paralysis of the gluteal muscles 
on either side, but there was a small amount of atrophy of the 
muscles of the left thigh and an area of anesthesia below the 
scar.  Pressure on the posterior aspect of the thigh just below 
the left scar caused radiation of pain down the posterior aspect 
of the scar to the knee.  The right scar was over the postero-
lateral aspect just beneath the gluteal fold.  There was no loss 
of normal contour of the right buttock.  Plastic repair of the 
left thigh scar was recommended, and he was transferred to another 
hospital in September 1945 with diagnoses of (1) wounds, 
penetrating, HE [high explosive], severe, multiple, posterior 
aspect both thighs, just below gluteal fold, due to enemy action 
20 April 1945, on Okinawa Island, and (2) Cicatrix, posterior 
aspect upper third thigh, left, painful, secondary to # 1."

On examination in October 1945 prior to transfer to a convalescent 
center, the examining physician diagnosed slight scar involvement 
of the sciatic nerve.  Admission examination at the convalescent 
center found a long, well-healed, 14-inch scar just beneath the 
left gluteal fold, tender to palpation, redundant, and causing 
pain to radiate down posterior aspect of the leg on deep 
palpation.  The right thigh had a 12-inch long, well-healed, 
nontender scar just beneath the gluteal fold.  In November 1945 
the veteran returned from a 17-day furlough complaining of severe 
pain in the left leg.  The original wound was described as severe.  
The cicatrix of his left thigh wound was very painful.  Subsequent 
physical examination was essentially negative, except for the 
radiating pain and area of anesthesia previously noted on the left 
side.  Examination in November 1945 noted the veteran had 
sustained multiple fragment wounds of both thighs.  Examination 
revealed that the wounds had healed satisfactorily with some loss 
of muscle tissue of the left hamstring group and tenderness at the 
scar site on the left buttock.  All scars were well healed.  There 
was very good tone and size of the muscles of both thighs.  The 
veteran was recommended for disability discharge.

The veteran obtained a Certificate of Disability Discharge (CDD) 
in December 1945.  The reason for the CDD was, "Cicatrix, painful, 
thigh, left, moderate, nonadherent, secondary to wound, 
penetrating, moderate, thigh, left, posterior aspect, point of 
entrance, posterior aspect, junction of upper and middle third, 
thigh, left, traversing skin and soft tissue, incurred in action 
when soldier was struck by shrapnel on 20 April 1945 on Okinawa 
now manifested by painful wound scar during inclement weather and 
on prolonged walking or sitting.  Continuous hospitalization since 
20 April 1945."

In August 1945, the Assistant Administrator of the Veterans 
Administration issued guidance on assigning adequate initial and 
succeeding ratings in combat injury cases.  See All Station Letter 
MC-133 (Aug. 10, 1945).  The letter cautioned that the "0321 scar" 
rating was much overworked, especially in its incorrect 
application when the disability is not superficial, but is a 
muscle injury from a gunshot wound misrated as "cicatrix" or 
"scar."  The "'0321 scar' rating" referred to the diagnostic code 
for rating superficial scars involving only skin or superficial 
fasciae.

VA made an initial rating of the veteran's shell fragment wounds 
in December 1945.  The rating action bore the instruction, "In 
stating the rating below, the effective Administrations' 
Regulations and Instructions applicable shall be followed."  By 
authority of VR 1(a), Part I Par. 1(a), which authorized the 
payment of compensation to combat injured World War II veterans, 
the RO assigned the veteran a temporary disability rating of 50 
percent for "Wounds, penetrating, thighs, bilateral," under the VA 
1933 Schedule for Rating Disabilities, Second Edition, Public Law 
73-2 (Mar. 20, 1933), extension no. 6,  2 (May 27, 1942).  
Extension 6 authorized a 50 percent rating for six months for 
recent, unhealed injuries that were less than totally disabling.  
The rule required that the rating action specify the anatomical 
classification and nature or the traumatism.

VA promulgated the 1945 edition of the Schedule for Rating 
Disabilities, effective April 1, 1946.  The Administrator of the 
Veterans Administration provided,

In accordance with the above-cited Veterans' Regulation No. 3(a) 
this readjustment of the schedule for rating disabilities, to be 
known as the 1945 edition, is hereby promulgated.
	The 1933 schedule for rating disabilities, second edition, 
and extensions thereto, are hereby canceled in so far as any 
prospective application is concerned.

Schedule for Rating Disabilities 1945 Edition, p. iii (GPO 1945), 
and Inst.1, Pub. L. 
No. 458, 79th Cong.  

The July 1946 rating decision was undebatably a prospective 
application of rating criteria.  It was specifically for the 
purpose of determining the rate of disability payments 
prospectively from or about the time of the rating.  

A VA examination was provided to the veteran in July 1946.  At 
that time he complained of a great deal of pain in the left thigh 
and of swelling in both ankles.  The examiner found the veteran 
had scars of shrapnel wounds of both upper thighs, 6 inches by 1 
inch on the left, pigment with keloid formation, poor skin 
approximation with "nobbins" [sic] at both ends, symptomatic, 
tenderness on pressure with radiation of pain through the 
cutaneous branch of the thigh, adherent to subcutaneous tissue, 
but causing no limitation of motion.  The right scar was 5 inches 
by 1 inch, asymptomatic, with poor skin approximation, and 
adherent to subcutaneous tissue.  The diagnosis was scar, shrapnel 
wounds, symptomatic.

On July 31, 1946, VA performed a rating action to decide the level 
of disability from the veteran's shell fragment wounds.  The 
rating sheet bore the instruction, In stating the rating below, 
the effective Administrations' Regulations and Instructions 
applicable shall be followed."  The rating stated it was performed 
pursuant to VR 1(a), Part I, para. 1(a).  The left thigh injury 
was re-rated as 10 percent disabling under Diagnostic Code 0321 
scar, symptomatic left thigh, residual of penetrating gunshot 
wound (GSW).  The right thigh injury was rerated as 10 percent 
disabling under Diagnostic Code 0321 scar, adherent, right thigh, 
residual of GSW.  The RO considered the bilateral factor.  The 
combined rating was reduced from 50 percent to 20 percent.  VA 
notified the veteran by letter of July 31, 1946, that he had one 
year to appeal from the decision.  He did not appeal.

The 1945 schedule for rating disabilities included specific 
guidance clearly aimed at avoiding the types of errors described 
in the Deputy Administrators August 1945 all-stations letter.  The 
1945 rating schedule described the characteristics of slight, 
moderate, moderately severe, and severe muscle injuries from 
projectile wounds for VA rating purposes for the first time.  This 
rule was new and was not in the 1933 rating schedule.  As noted 
above, as of April 1, 1946, the 1945 edition of the schedule for 
rating disabilities applied and the 1933 version was canceled.  
The misapplication of the 1933 rating schedule and the failure to 
see the facts in light of the newly applicable rules clearly and 
unmistakably resulted in the failure of VA to see that the facts 
matched the criteria of a moderately severe muscle injury as to 
the left thigh.  

Specifically, the 1945 Schedule for Rating Disabilities of the 
musculoskeletal system provided extensive discussion of the types 
of disability to be expected from the effects of missiles, deeper 
structures, muscle injuries, muscle weakness, muscle damage, 
muscle patterns, and muscle groups.  See VA Schedule for Rating 
Disabilities, 1945 Edition,  8 to 15 (GPO 1945).  The rating 
schedule provided for the first time the following 
characterization of the several degrees of muscle disability:

  17. Factors to be Considered in the Evaluation of Disabilities 
Residual to Healed Wounds Involving Muscle Groups Due to Gunshot 
or Other Trauma.
  (1) Slight (Insignificant) Disability of Muscles.
  Type of Injury. -Simple wound of muscle without debridement 
infection or effects of laceration.
  History and complaint. -Service department record wound of 
slight severity or relatively brief treatment and return to duty.  
Healing with good functional results.  No consistent complaint of 
cardinal symptoms of muscle injury or painful residual.  
  Objective findings. -Minimum scar; slight, if any, evidence of 
fascial defect or atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.

  (2) Moderate Disability of Muscles.
  Type of injury. -Through and through or deep penetrating would 
of relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least moderate 
degree.  Absence of explosive effect of high velocity missile and 
of residuals of debridement or of prolonged infection.
  History and complaint. -Service department record or other 
sufficient evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record from 
first examination forward, of one or more of the cardinal symptoms 
of muscle wounds (describing above) particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.
  Objective findings. -Entrance and (if present) exit scars linear 
or relatively small, and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative tests.  
(In such tests the rule that with strong efforts, antagonistic 
muscles relax is to be applied to insure validity of tests.)

  (3) Moderately Severe Disability of Muscles.
  Type of injury.-Through and through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.
  History and complaint.-Service department record or other 
sufficient evidence showing hospitalization for prolonged period 
in service for treatment of wound of severe grade.  Record in the 
file of consistent complaint of cardinal symptoms of muscle 
wounds.  Evidence of unemployability because of inability to keep 
up to production standards is to be considered, if present.
  Objective findings.-Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of missile 
through important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle substance 
or moderate loss of normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.

  (4) Severe Disability of Muscles.
  Type of injury-Through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding and 
cicatrization.
  History and complaint. -As under moderately severe above, in 
aggravated form.
  Objective findings. -Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicated wide damage to muscle 
groups in track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intermuscular trauma 
and explosive effect or of muscle substance.  Palpation shows 
moderate or extensive loss of deep fascia or of muscle substance.  
Soft or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a diminished 
excitability to Faradism compared with the sound side may be 
present.  Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if present 
indicates severity.  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included in 
the severe group in there is sufficient evidence of severe 
disability.  

VA Schedule for Rating Disabilities, 1945 Edition,  17(3) (GPO 
1945).

It is legally significant that the criteria for each element of a 
moderately severe, and the severe disabilities of muscles, type, 
history, and objective, is stated in the alternative, e.g., 
"through and through or deep penetrating."

As regards the left sided injury of muscle group XIII, the service 
medical records showed a high explosive shell fragment, deeply 
penetrating enough to alter the shape of the left buttock, caused 
the wound.  It required debridement and being left open for two 
weeks before it could be closed.  The veteran was hospitalized for 
a prolonged period in service - eight months.  The scar was 
relatively large, more than 12 square inches, and its track was 
through an important muscle group, the hamstring group.  The 
service record showed the presence of cardinal symptoms of muscle 
injury, specifically fatigue-pain, which rendered the veteran 
unable to perform guard or other duties assigned during his 
convalescence.  Examination showed loss of muscle substance.

The VA examination of July 1946 was wholly inadequate for rating, 
because it failed to report findings as to the muscles, limiting 
its findings to the scar.  Even so, it reported signs and symptoms 
of neurological deficits and effects on which the RO based the 
rating of the scar.  Even under the then-canceled 1933 Schedule 
for Rating Disabilities, the inclusion of the fatigue-pain and 
neurogenic symptoms in the rating under Diagnostic Code 0321 was 
in contravention of the rating schedule, which provided in a note 
that rating for superficial scars was "[n]ot to be applied to 
minor paresthesias in region of scar...."  

In addition to the neurologic involvement, there were multiple 
other indicia of moderately severe muscle injury of record when 
the veteran's rating was reduced: the size of the left thigh 
wound, the fact of debridement without sloughing, the loss of 
muscle tissue, described as "some" on November 1945 examination 
for discharge from hospitalization, the several months duration of 
hospitalization, and the fatigue and fatigue pain the veteran 
described on return from leave in November 1945.  Taken in light 
of the rating schedule description of the levels of muscle injury, 
the veteran's injury was clearly and unmistakable moderately 
severe.

In contrast, the service medical record clearly show that the 
veteran did not have sloughing of the left thigh wound, infection, 
x-ray evidence, electrodiagnostic evidence or manifestations of 
severe impairment of muscle function in the left thigh.  The scar 
was not described as raged, although it was depressed and adherent 
to subcutaneous tissue, it was not adherent to bone as described 
in the criteria for severe injury.  None of the medical evidence 
of record prior to the July 1946 rating decision showed the loss 
of strength or range of motion associated with severe muscle 
injury and resulting intermuscular cicaticization.  Even though 
the severe muscle injury included "moderate or extensive" loss of 
muscle fascia, redundant of the moderately severe criterion of 
moderate loss, the service medical records do not show such muscle 
loss that the veteran's left thigh injury undebatably must be seen 
as severe.

Taking together the facts and the law, the regulations, and VA's 
supplemental guidance to adjudicators effective in July 1946, it 
was clearly and unmistakably VA's intent to preclude misrating 
muscle injuries from trauma in combat as scars.  It was clearly 
and unmistakably VA's intent to insure that the full extent of 
disability presumed by the rating schedule to exist in certain 
types of injuries be properly rated and fully compensated as 
muscle injuries.  The veteran's injury of the left hamstring group 
clearly and unmistakably met the newly promulgated definition of a 
moderately severe muscle injury.  VA clearly and unmistakable 
applied the 1933 rating schedule to a prospective rating after it 
was canceled for that purpose and committed exactly the error 
against which the Deputy Administrator cautioned in August 1945.

In sum, the reduction in rating of the residuals of shell fragment 
wound of the left thigh effected by the July 31, 1946, VA rating 
decision was clearly and unmistakably erroneous, because "the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc)).

CUE can be remedied by reversal or by amendment.  38 U.S.C.A. § 
3.105(a) (2003).  The prior rating was correctly a temporary 
rating for six months.  The July 1946 CUE is not properly remedied 
by restoring the rating that was properly of six months duration 
and scheduled to be amended about July 1946.  Rather, the best 
remedy is to assign the 30 percent rating provided in the 1945 
Schedule for Rating Disabilities for moderately severe injuries of 
muscle group XIII.  VA Schedule for Rating Disabilities, 1945 
Edition,  17(3), Diagnostic Code 5313 (GPO 1945).

The veteran's appeal did not distinguish between the left and the 
right thigh injuries.  Although the July 1946 failure to apply the 
correct rating schedule was the same for the right as the left 
leg, the result was not undebatably wrong or different than it 
would have been had VA used the correct rules.  The criteria for a 
moderately severe muscle injury did not comport with the right-
sided thigh injury as shown by the evidence in the service medical 
records.  There was no historical evidence that the shell fragment 
wound of muscle group XIII in the right thigh was moderately 
severe as described in the 1945 Schedule for Rating Disabilities.  
The August 1945 service hospital report did not describe loss or 
change of the contour of the buttock, as with the left side.  The 
veteran did not complain of pain in a scar and radiating pain 
indicative of neurologic involvement, as with the left side.  No 
examination reported loss of muscle tissue on the right side as 
with the left side.  Absent such evidence, their failure to rate 
the disability as a moderately severe muscle injury cannot be an 
undebatable error, or CUE.  The next lower rating for the muscle 
injury was 10 percent for a moderate injury.  VA Schedule for 
Rating Disabilities, 1945 Edition, Diagnostic Code 5313 (GPO 
1945), consequently, the erroneous application of the 1933 
Schedule for Rating Disabilities did not undebatably result in an 
award of compensation at the wrong rate.  Whether the injury of 
the right side was mischaracterized as a scar rather than as a 
muscle injury is debatable given the record at that time.  It 
cannot be found that the rate of compensation was CUE requiring 
amendment of the rating.  38 C.F.R. § 3.105(a) (2003).

Finally, the above decision did not consider VA's usual duties of 
notice and assistance to a claimant to substantiate a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.326 (2003).  
Questions of CUE are resolved solely on the facts and law of 
record and in effect at the time of the challenged decision, 
therefore they are not amenable to supplementation of the record 
in any manner provided by the VCAA.  Provisions of the VCAA are 
not applicable to claims of clear and unmistakable error.  Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).


ORDER

The July 31, 1946, rating decision evaluating the service-
connected shell fragment wound of muscle group XIII of the left 
thigh was clearly and unmistakably erroneous in failing to assign 
a 30 percent rating effective from July 10, 1946, and the appeal 
is granted subject to regulations governing payment of monetary 
benefits.

The July 31, 1946, rating of a shell fragment wound of the right 
thigh as a 10 percent disabling scar of the right thigh was not a 
clear and unmistakable error and the appeal as to the right thigh 
is denied.


REMAND

The veteran applied for increased ratings for his bilateral shell 
fragment wounds prior to enactment of the VCAA of 2000.  The only 
VCAA notice to the veteran is a generic letter only relevant to a 
claim for service connection.  There is no document of record 
pertinent to an increased rating claim that discharges VA's duty 
to notify the veteran of the information and evidence necessary to 
prosecute a claim for an increased rating or of which information 
and evidence he must provide, if any, or of which information and 
evidence VA will seek, if any.  See 38 C.F.R. § 3.159(b) (2003).  
This should be remedied before appellate review.

Further development and adjudication of the issue of increased 
rating for left-sided residuals of shell fragment wound of muscle 
group XIII should proceed in light of the above finding of CUE in 
the July 1946 rating decision and the amendment of the rating as 
ordered.

The veteran seeks service connection for peripheral vascular 
disease as secondary to his service-connected shell fragment 
wounds.  The January 2002 rating decision that denied service 
connection for peripheral vascular disease states, "As previously 
stated [the veteran] failed to report for the scheduled VA 
examination to obtain a comment by a VA physician on this 
contention and an opinion as to the etiology of this disability."  
The Board cannot find where in the record this was "previously 
stated."  The veteran avers that he never received notice of the 
examination appointment.  He stated his claim for secondary 
service connection in a statement from DAV received August 20, 
2001.  The claims file contains no subsequent notice to the 
veteran of an appointment for a vascular examination, or even the 
typical notice of VA's intent to schedule such an examination.  A 
scheduled examination of the joints is the only one shown in the 
record as cancelled for failure to report.  The veteran should 
have a vascular examination that produces a medical opinion 
pertinent to his claim.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 are completed consistent with a claim for 
increased rating.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Schedule the veteran for a VA vascular examination to 
determine if he has peripheral vascular disease.  If he does, the 
examiner shall provide an opinion whether it is less than, equal 
to, or greater than 50 percent probable that any current 
peripheral vascular disease is caused or aggravated by the 
service-connected shell fragment wounds of the left and right 
thighs.  Provide the examiner with the claims file for review of 
the medical history to facilitate providing the required medical 
opinion.

3.  Readjudicate the claims at issue, and determine whether any if 
the appellant's claims may now be allowed.  Readjudication of the 
claim for increased rating of the residuals of shell fragment 
wound of muscle group XIII of the left thigh should take into 
account the order in this decision.  If none of the claims may now 
be granted, provide the appellant and his representative an 
appropriate supplemental statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no further 
action until he is further informed.  The purpose of this REMAND 
is to obtain additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of the 
claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



